Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 and all subsequent claims contain the claim language “a diffuser element connected to only an input coupling face of the distal end of the light guide.” The Applicant incorrectly points to their Figure 3 and ¶ [0038], [0050]-[0051] to support this limitation. In Fig. 3 and related paragraphs, the Applicant labels #40 as their “Diffuser element.” Fig. 3 clearly shows #40, the diffuser element connected to more than just the input coupling face of the distal end of the light guide. The specification lacks the required teaching and actively teaches the opposite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heraeus Quarzglas (EP 3184885 A1) in view of Mirsepassi et al. (US Pub. No. 2017/0176660 A1). The EP reference was provided in the IDS and a translation is in the case file.
As to claim 1, Quarzglas teaches illumination system, comprising: a laser light source; a light guide having a proximal end and a distal end, the proximal end is connectable and/or assignable to the laser light source (Fig. 1, ¶ [0001], [0003], [0008]); and a diffuser element ¶ [0059]) at the distal end of the light guide, the diffuser element has a radial, spherical emission characteristic (¶ [0059], [0060]), the diffuser element comprises a diffuser main body and a scattering element (#36 having scattering pores therein, ¶ [0059]), the diffuser main body comprises an inorganic material (“quartz glass” in ¶ [0059]), and wherein the diffuser main body has a surface with a fire-polished surface quality (polished surface in ¶ [0066]).  
Quarzglas teaches a diffuser element which is connected to more than one face of the distal end of the light guide and is therefore silent about the diffuser element connected to only an input coupling face of the distal end of the light guide.
However, in the same field or endeavor, Mirsepassi teaches different connection methods for attaching a diffuser element, one of which results in the diffuser element connected to only an input coupling face of the distal end of the light guide (Fig. 7 and Fig. 9). Mirsepassi discloses a device wherein the diffuser element is connected to more than one part of the distal end or only an input coupling face of the distal end, thus exemplifying recognized equivalent diffuser connection structures. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the diffuser element of Quarzglas formed only connected to the input coupling face instead of by connected to more than just the input coupling face, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Mirsepassi’s teaching.
As to claim 2, Quarzglas teaches the inorganic material is selected from a group consisting of glass, glass ceramic, glass-like substance, and any composites thereof (“quartz glass” in ¶ [0059]).  
As to claim 3, Quarzglas teaches the diffuser main body further comprises a jacket that surrounds the main body in part or in sections or in full (#4 surrounding #36 in part in Fig. 3c).  
As to claim 4, Quarzglas teaches an intensity distribution of emission that deviates from a mean value by no more than ±30% (evenly distributed radiation in ¶ [0060])  
As to claim 5, Quarzglas teaches the diffuser main body has a shape selected from a group consisting of spherical, elliptical, drop-shape, cylindrical, and a geometry pieced together from any combinations thereof (“spherical” in ¶ [0059]).  
As to claim 6, Quarzglas teaches the light guide comprises a single fiber with a core (#2), a cladding (#3), and a light guide diameter (inherent), wherein the diffuser main body has a main body diameter in a region of an input coupling face that is greater than or at least equal in size to the light guide diameter in the region of the input coupling face (Fig. 3c).
As to claim 7, Quarzglas teaches a ratio of the light guide diameter to the main body diameter that is 1.0 to 0.5 (Fig. 3C). Examiner notes that the Applicant’s broad claiming of “in a region of an input coupling face” is non-specific to the degree that a main body diameter in said region can be selected to meet this limitation.  
As to claim 8, Quarzglas teaches the light guide comprises a flexible fiber bundle or a rigid fiber rod (glass in ¶ [0014]) having a light guide diameter (inherent), wherein the diffuser main body has a main body diameter in a region of an input coupling face that is greater than or equal in size to the light guide diameter in the region of the input coupling face (Fig. 3c).  
As to claim 9, Quarzglas teaches a ratio of the light guide diameter to the main body diameter that is 1.0 to 0.5 (Fig. 3C). Examiner notes that the Applicant’s broad claiming of “in a region of an input coupling face” is non-specific to the degree that a main body diameter in said region can be selected to meet this limitation.    
As to claim 11, Quarzglas teaches the diffuser main body comprises scattering centers selected from a group consisting of pores, particles, crystallites, polycrystallites, porous pigments, optically active pigments, illuminants, phosphorescence regions, fluorescence regions, colored regions, colored particles, colored crystallites, colored pigments, colorations of glass, inhomogeneities having refractive index variations, and any combination thereof (pores in ¶ [0066]).  
As to claim 12, Quarzglas teaches the diffuser main body comprises scattering centers comprising inhomogeneities of inorganic material selected from a group consisting of phase separations, demixing, particulate inclusions, seeds, crystallites, and any combinations thereof (pores via sintering in ¶ [0066]).  
As to claim 13, Quarzglas teaches the diffuser main body comprises scattering centers with a concentration of the scattering centers between 10 ppm and 1000 ppm and/or with a diameter or a maximum extent in one direction of 10 nm to 5000 nm (fumed silica having nanoparticles around 40 nm can be used in ¶ [0051]).  
As to claim 14, Quarzglas teaches the diffuser main body has a homogeneous distribution of scattering centers over an entire volume (¶ [0066]).  
As to claim 15, Quarzglas teaches the scattering particles comprise a compound elected from a group consisting of SiO2, SiN, BaO, MgO, ZnO, AI203, AIN, TiO2, ZrO2, Y203, any metals thereof, BN, B203, Ru, Os, Rh, Ir, Ag, Au, Pd, Pt, diamond-like carbon, glass ceramic particles, and any combinations thereof nm (fumed silica having nanoparticles around 40 nm can be used in ¶ [0051]).  
As to claim 16, Quarzglas teaches the diffuser main body comprises a material selected from a group consisting of silicate glass, borosilicate glass, Na-Al-K silicate glass, a Na-Al- K-Ca-Zn silicate glass, Na-Al-K-As-Pb silicate glass, glass ceramic, lithium aluminosilicate glass ceramic (LAS GC), cordierite glass ceramic, magnesium aluminum silicate glass ceramic, clear transparent lithium aluminosilicate glass ceramic, and clear transparent lithium aluminosilicate glass ceramic comprising light-scattering crystallites formed by targeted application of temperature/time (quartz glass in ¶ [0059]).    
As to claim 18, Quarzglas teaches the illumination system is configured for a use selected from a group consisting of a medical therapy device, a photodynamic therapy (PDT) device, a photoimmunotherapy (PIT) device, an endovenous laser treatment (EVLT) device, a laser interstitial thermal therapy (LITT) device, dental therapy device, an ophthalmology therapy device, a dermatology therapy device, photodynamic therapy (PDT) device, a detector for spectroscopic analysis, and a detector for dosimetry (intended use limitation, ¶ [0003]).  

Allowable Subject Matter
Claims 19 and 20 are allowed.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW J COUGHLIN/             Primary Examiner, Art Unit 2875